HOLMES, Circuit Judge.
Four persons were jointly indicted, tried, and convicted of conspiracy to possess explosives in violation of Chapter 8, § 121 et seq., Title 50, of the United States Code Annotated. From the judgment and sentence, three of the defendants appealed; but the appeal of the defendant Clark was dismissed by him in this court.
The record shows that, though appellants were represented by competent counsel in their trial, no objection was made to any evidence offered, to the charge of the court, or to the argument of counsel before the jury; and the sufficiency of the evidence was not questioned by a motion for a directed verdict. It is only where exceptional circumstances are present, such as obvious reversible errors, or errors that affect the fairness, integrity, or public reputation of judicial proceedings, that this court of its own motion may set aside the verdict of the jury for an error or errors not brought to the attention of the trial court.1 This is not such a case.
The judgment is affirmed.

 United States v. Atkinson. 207 U.S. 157, 56 S.Ct. 391, 80 L.Ed. 555: Benson v. United States, 5 Cir., 112 F.2d 422.